                                                                                           CLERK'
                                                                                                S OFFICE U.S.DIST.COURT
                                                                                                  ATRG NOKE,VA
                                                                                                      FILED
                         IN TIIE UNITED STATES DISTRIC T C OU RT                                     DE2 27 2218
                        FO R TH E W ESTER N DISTRICT OF V IR G INIA
                                    RO AN O K E DIW SIO N                                     BYJuL       .   D   E: èLERK
                                                                                                 ;
                                                                                                      E           C   -


JOH N M ARK EA LY ,                                   )    CASE NO.7:18CV00284
                                                      )
                Petitioner,                           )
V.                                                    )   M EM OM NDUM OPINION
                                                      )
H ARO LD CLARK ,DIRECTO R,                            )   By:Hon.GlenE.Conrad
                                                      )   SeniorUnited StatesDistrictJudge
                R espondent.                          )

        The petitioner,a V irginia inm ate proceeding pro K ,filed this action as a petition for a
                                                                 .




writofhabeascorpus,pursuantto 28U.S.C.j2254. He seekscourt-ordered DNA testing of
evidence from hisstate criminalcaseand habeascorpusrelieffrom the state courtjudgment
underw hich hç isconfined.The courtconcludesthatthe petition m ustbesum m arily dism issed.1



        A juryintheTazewellCountyCircuitCourtconvictedJohnMarkEaly ofraping achild
undertheage ofthirteen years,in violation ofVirginia Code Ann.j 18.2-61,and oftaking
indecentlibertiesw ith a child underthe age offourteen years,w ith w hom he had a custodialor

supervisory relationship,inviolationofVirginiaCodeAnn. j 18.2-370.1(A)(vi).TheCourtof
Appeals of Virginia affirm ed Ealy's convictions. Ealy v. Com ., N o. 2694-04-3,2006 W L

3798172 (Va.Ct.App.Dec.28,2006). Courtrecordsonline indicate thatEaly'ssubsequent
appealto the Suprem e CourtofV irginia w as refused,and his petition forrehearing w as denied

on September24,2007.




        1 UnderRule4(b)oftheRulesGoverning j2254 Cases,the courtmay summarily dismissa j2254
petition ifitisclearfrom thepetitionand attachm entsthatthepetitionerisnotentitledto relieffrom thiscourt.
       The courtofappealsheld that:

       gtlheevidenceestablisheldlthatEalymovedintohisgirlfriend'shomeinJanuary
       2003. The victim ,Ealy's girlfriend's eleven-year-old daughter,also lived in the
       hom e. The victim testifed that Ealy began sexually abusing her soon after he
       m oved in w ith her m other. Eventually, Ealy had sexual intercourse w ith the
       victim aswell. The victim reported the abuse in M arch 2003.

Ealy,2006 W L 3798172at*1.
       During the investigation of these crim es,the Com m onwealth seized item s of bed linen

and a pair of adult-sized w om en's underpants. A ccording to Ealy, a forensics expert

recom m ended,and the courtordered,DN A testing on al1of these item s for com parison to the

DN A ofthe child's m other. The Com m onw ealth tested only the underpants and did notobtain

the m other's DNA fortesting. Ealy pleaded notguilty and m aintained hisinnocence throughout

the proceedings. H is attem pts to obtain additionalDNA testing were denied. Ealy complains

thatattrial,the Com m onw ealth represented thatthe underpantsbelonged to the m inorvictim and

used the results ofDN A testing ofthe underpants Gças a nexus ofphysicalfactsto convictEaly of

sex w ith am inor.'' Pet.31,ECF N o.1. Ealy contendsthatCGthe M otherused herow n underwear

to implicate(Ealy)in a sex actwiththe minor(daughterl.'' 1d.at23.Heclaimsthattesting
availableatthetimeoftrialEscouldnotdistinguishbetweenparentandchildts)DNA,''butthat
currently availabletestm ethodscould do so. ld.

       On October 17,2008,Ealy Gled a petition fora w ritofhabeascorpus in the circuitcourt

that allegedly raised DN A issues. That court denied the petition, and on M ay 27, 2009,the

Suptem e CourtofV irginia dism issed Ealy's habeasappealon proceduralgrounds. Ealy hasalso

filed m otions in the trialcourtin 2010 and again in 2015,related to DN A testing. Both m otions

were denied. ln denying the 2010 motion,the circuitcourtstated:




                                                  2
      This cause came before the Courton Defendant's M otion for Collection and
      Testing ofHum an B iologicalEvidence.

      D efendant requests that biological testing of a sample from the victim 's
      m other...be conducted to elim inate her asthe contributorofthe specim en found
      on panties belonging to the victim and presented as evidence in the case against
      the D efendant.

      The V irginia CourtofAppeals issued a w ritten opinion in thiscase on August4,
      2005 holding thatthe Tazew ellCounty CircuitCourtdid noterr in eliciting saliva
      samples from the Defendant in connection with the physicalevidence presented.
      Further the Court of Appeals found that expert analysis w as conducted on the
      panties and revealed a significantam ountofsperm on the panties consistentwith
      the D efendant's DN A ,as w ell as fluid m atching the victim 's DN A interspersed
      w ith the Defendant's sperm . Furtherthe forensic scientisttestitied thatno other
      DN A was found on the panties.

Pet.Exhibits,at36,ECF N o.1-1.

      Ealy signed and dated this j2254 petition on June 17,2018,stating underpenalty of
perjurythathewasalsoplacing hispetition intheprisonmailing system onthatdate. Ealy's
petitionpresentsthefollowingcontentionsasgroundsforreliefunderj2254:
             1. The courthasdiscretion under21 U.S.C.j848(q)(9)to ordernew
      DNA testing that is reasonably necessary to suppol't Ealy's claim of actual
      innocence;

              2. The court is em pow ered to order the custodians of the evidence to
      m ake itavailableto a private entity fortesting;

             3. The court is em pow ered to order the Com m onw ea1th to retain and
      preserve evidence forDNA testing;

             4.. The deliberate deception of the trial court and jury through the
      presentation ofddknownfalseevidence''(incompleteDNA testing)violatedEaly's
      Sixthand FourteenthAmendmentrights,Pet.10,ECF No.19

             5. No reasonablejurorwould have found Ealy guilty afterreview ofa
      complete DNA test;

             6.ItisamiscarriageofjusticetocontinueincarceratingEalywhileDNA
      evidencew illprovethetestim ony to be fraudulent,m alicious,and im proper;




                                                 3
              7. The courtshould review the W ritoflnnocence Pröcedure underVa.
       CodeAnn.j 19.2-37146),becausethe statecourterred and violated Ealy'sdue
       processrightsby denying reliefw ithoutatrialoran appeal;

              8. Introduction into evidence and the record of a partialand incom plete
       DN A testwas m aterialand substantialm isrepresentation of facts,in violation of
       dueprocess;

              9.VirginiaCodej19.2-270.4/),regardingstorageofDNA evidence,is
       unconstitutional,because this section is unenforceable againstthe Com m onwealth
       and lûhasbeen used to destroy evidence and prohibit im peachm entoffacts,''Pet.
       18,ECF N o.1;&nd

              10. VirginiaCode j19.2-327.1,allowingamotion by aconvicted felon
       forpost-conviction DNA testing,isunconstitutionalbecause such a m otion can be
       denied w ithouta hearing oran appeal;

Ealy believes that this court should order DN A testing of evidence related to his conviction,

conductan evidentiary hearing,and void and vacate the conviction.

                                             l1.

       A federalhabeascorpusunderj2254mustbefiledwithinoneyearfrom thelatestof:
              (A)the date on which thejudgmentbecame finalby the conclusion of
       directreview orthe expiration ofthetim e forseeking such review ;
              (B)thedateonwhich theimpedimenttofiling an application created by
       State action in violation of the Constitution or law s of the United States is
       rem oved,ifthe applicantwasprevented from filing by such State action;
              (C)the date on which the constitutional right asserted was initially
       recognized by the Supreme Court,ifthe righthas been new ly recognized by the
       Suprem e Courtand m ade retroactively applicableto caseson collateralreview ;or
              (D)the date on which the factual predicate of the claim or claims
       presented could have been discovered through the exercise ofdue diligence.

28U.S.C.j2244(d)(1).Ifthedistrictcourtgivesthepetitionernoticethatthemotionappearsto
be untim ely and allow s him an opportunity to provide any argum ent and evidence regarding

tim eliness, and the petitioner fails to m ake the requisite show ing, the district court m ay

summarilydismissthepetition.SeeHillv.Braxton,277F.3d701,707(4thCir.2002).




                                                   4
       Upon receiving Ealy's petition,the court notiied him that it appeared to be untim ely
                                                                            t
filed under j22444d) and granted him an opportunity to provide additionalinformation on
tim eliness. Ealy hassubm itted a response.

       Bythetermsofj2244(d)(1)(A),aconvictionbecomesfinalwhenavailabledirectappeal
proceedingsare exhausted. Ealy's directappeals in the state courtsconcluded on Septem ber24,

2007,when the Suprem e CourtofV irginia denied rehearing. H isconvictionsthen becam e final

on Decem ber 24,2007,w hen his opportunity to Gle a petition for a writ of certiorari in the

United StatesSupreme Courtexpired. See Sup.Ct.R.13(1)(timeto filepetition forwritof
certiorariexpires90 daysafterehtl'
                                 y offinaljudgmentby higheststatecourt). Atthatpoint,
Ealy'sfederalfilingperiodunderj2244(d)(1)(A)begantorun.
       The running ofthe statutory period is tolled during the pendency of properly filed state

courtpostconviction proceedings. j2244(d)(2). Forpurposesofthisopinion,the coul'twill
assum e thatEaly properly tiled his state habeaspetition on October 17,2008,and stopped the

clock after 298 days of the federal filing period had elapsed. W hen the Suprem e Courtof

Virginia dism issed Ealy's habeasappealon M ay 27,2009,how ever,the clock began to run once

more. Ealy's filing period under j2244(d)(1)(A)expired 67 days lateron August3,2009.
Bec>useEalyfsledhisj2254petitioninJuneof20l8,nearlynineyearsafterhisstatutoryfiling
periodexpired,thepetitionisuntimelyfiledunderj2244(d)(1)(A).
       The only w ay Ealy m ay obtain review of his habeas claim s is to dem onstrate that the

petitionistimelyunderj2244(d)(1)(B),(C),or(D),thatequitabletolling applies,ofthathehas
madeacredibleshowingofçGactualinnocence''tojustify settingasidethestatuteoflimifations.
SeeM couiazin v. Perkins,569U.S.383,386-87(2013).
                                                2 Ealydoesnotcontendthathispetition


       2 Thecourthasomlttedinternalquotationmarks,alterations,and/orcitationshereandelsewhereinthis
opinion,unlessotherwisenoted.
                                                   5
istimely underanyoftheprovisionsin j22444*. Generally,equitabletollingoccursonlyifa
petitioner shows EG(1) that he has been pursuing his rights diligently,and (2) that some
extraordinary circum stance stood in his way and prevented tim ely filing.'' H olland v.Florida,

560U.S.631,649(2010).Ealymakesnosuchshowing.
       Instead,Ealy arguesthatbecause the evidence againsthim w as notsufficientto prove his

guilt beyond a reasonable doubt, the court should excuse his untim eliness under the actual

innocenceexception.In M couiRxin,theCourtheld that(iactualinnocence,ifproved,servesasa
gatew ay through w hich a petitioner m ay pass''to obtain m erits review of otherwise untim ely

habèas claims. 569 U.S.at387;Teleguz v.Zook,806 F.3d 803,807 (4th Cir.2015) (GGa
com pelling show ing of actual innocence enables a federal courtto consider the m erits of a

petitioner'sotherwisedefaultedclaims').Theactualinnocencegateway isararephenomenon:
(IEAJpetitionerdoesnotmeetthethreshold requirementunlesshepersuadesthe districtcourt
that,in lightofthe new evidence,nojuror,acting reasonably,would have voted to find him
guilty beyond a reasonabledoubt'' Schlup v Delo,513 U.S.298,329 (1995:. ThisSlgnewl
evidencemustestablishsufficientdoubtabout(apetitioner'slguilttojustifytheconclusionthat
his(incarceration)would be amiscarriageofjusticeunlesshisconviction wastheproductofa
fairtrial.''1d.at316(emphasisinoriginal). Actualinnocenceçsdoesnotbyitselfprovideabasis
forrelief. Instead,(the petitioner'slclaim forreliefdependscritically on the validity ofhis
(procedurally defaulted claiml.'' 1d.at315;see also Herrera v.Collins,506 U.S.390,403
(1993)). Moreover,the actualinnocence exception to defaultStmeansfactualinnocence,not
merelegalinsuftkiency.''Bousleyv.UnitedStates,523U.S.614,623(1998).




                                                  6
       Ealy's (lnew evidence'' allegedly show ing his actual innocence is the result of the

additionalDN A testing that he seeks to obtain. H is theory centers on the fact that half of a

human being'sDN A com esfrom each parent. On thatbasis,he contendsthatm ore sophisticated

testing now available m ay dem onstrate thatthe DN A on the underpants was from the victini's

m other,rather than from the victim . H e claim s that the new test results w ill im peach these

witnesses'testim ony and Ssdetinitively establish who participated in the sex act'' Pet.46,ECF

N o. 1. H e also contends that DN A testing of the bedding w illretlectno DNA from Ealy and

thusprovide exculpatory evidence. In shorq he argues
                                                   'thatthe new testing willshow thatthe

Commonwealth used incompletetestingtomislead thejul.yabouttheowneroftheunderpants,
thusunderm ining confidence in the fairnessofhistrial.

       The courtcannottind from Ealy'ssubm issionsthathe hasm ade a sufsciently com pelling

claim ofactualinnocencetoopenthegatewayheseeks.Thejuryheardtestimonythatthestate's
DN A expertcould notsay that,w ith one hundred percentcertainty,the tluid on the underpants

was from the victim. See gen.Pet.Attach.,at 12-21,ECF No.1-1. Thejury also heard
testimony thatthe victim's mother (Ealy's former girlfriend) gave the underpants to the
detective,statingthatthey belongedto thevictim. Id. Yèt,despitesuchtestimony,thejurors'
verdict clearly retlected theirGnding thatthe victim 's testim ony aboutEaly's sexualabuse w as

credible beyond a reasonable doubt. Even assum ing that new test results w ould find that the

m other's DNA w as on the underpants and Ealy's DN A w as not on the bedding,Ealy fails to

explain how these factswould underm ine the credibility ofthe victim 'sdescriptions ofthe abuse

orshow his factualinnocence. Thus,the courtconcludes thatEaly has notm ade a com pelling

showingthatno reasonablejurorcould tsndhim guiltyofthecrimesin lightofthenew DNA
restflts he predicts. A s such, he cannot invoke the actual innocence exception to excuse his



                                                  7
failuretofileatimely j2254petition.Therefore,thecourtwilldismissthepetition asuntimely
underj2244(d)(1).


                                                   111.

        In addition,many ofEaly'sclaimsarenotcognizableunderj2254 atany time. Tothe
extqntthatEaly seeksthis court's orderforDN A testing,the petition m ustbe dism issed. Courts

mustGçfocusllon theneed toensurethatthestateprisonersuseonly habeascorpus(orsimilar
state)remedieswhenthey seek to invalidatetheduration oftheircontinement--eitherdirectly
throughan injunctioncompelling speedierreleaseorindirectlythroughajudicialdetermination
thatnecessarily im plies the unlaw fulness ofthe State's custody.'' W ilkinson v.Dotson,544 U .S.

74,81(2005).A claim forDNA testing,evenifsuccessful,wouldnotnecessarilyspellspeedier
relea
    'se from custody because m erely ordering DN A testing w ould not impact the length of

Ealy'sincarceration. See,e.2.,Skinnerv.Switzer,562U.S.521,536(201l). Thus,such relief
doesnotliew ithin $$the core ofhabeas corpus.''3 ld.

        Ealy alsocannotusej2254tochallengetothevalidityofthestatecourt'srulingsonhis
post-conviction m otions understate law ,seeking DNA preservation and testing. A federalcourt

maygranthabeasrelieffrom astatecourtjudgmentiûonlyonthegroundthat(thepetitionergisin
custody in violation of the Constitution or Iaw s or treaties of the United States.'' 28 U .S.C.

j22544$.
        gllt is not the province of a federal habeas courtto reexamine state-court
        determ inations on state-law questions. In conducting habeas review , a federal

         3 No matterwhatlegalvehicle rem edy an inm ate may utilize,thereisnosubstantivedueprocessrightafter
conviction to have DNA evidence preserved ortested, Dist.Attornev'sOffice forthe Third JudicialCircuitv.
Osborne,557U.S.52,72 (2009).
                           ,seealso Skinnerv.Switzer.562 U.S.521,525(2011). Such adefendantmay
haveaprotectedççlibertyinterestin demonstratinghisinnocencewith new evidenceunderstatelam ''Osborne.557
U.S.at68,and may pursue a j 1923 proceduraldueprocess claim in thatcontext. Skinner,562 U.S.at524-25.
Because Ealy hasnotnamed a proper defendant fora j 1923 action,the courtdeclines to construe his current
submission asaj1983complaint.
                                                          8
       courtislim ited to deciding whethera conviction violated the Constitution,law sor
       treatiesofthe United States. Estelle v.McGuire,502 U.S.62,67-69 (1991);
       W riahtv.AnRelone,151F.3d 151,157(4thCir.1998)(&$1tisblack letterlaw that
       afederalcourtmay granthabeasreliefonly onthegroundthat(thepetitioner)is
       in custody in violation of the Constitution or laws or treaties of the United
       States.'')(quotationmarksomitted).Becausethisparticularargumentrestssolely
       upon an interpretation of(stateqstatutory law,itis simply notcognizable on
       federalhabeasreview .

Larryv.Branker,552F.3d 356,368(4th Cir.2009). Similarly,claimsalleging defectsin state
post-conviction procedutes do not constitute grounds for federal habeas relief, because such

claim s attack a collateralproceeding,notthe basis forthe detention itself. Trevino v.Johnson,

168F.3d173,180(5thCir.1999);Brvantv.Maryland,848F.2d492,493(4thCir!1988).
       Ealy'scontention thatthe state courtmisapplied state 1aw in adjudicating hismotions
concenzing DN A testing is,in essence,an appeal. Low er federal courts,like this one,do not

havejurisdiction to review thejudgmentsofstatecourtson appeal. Plylerv.Moore,129F.3d
728,731 (4th Cir. 1997). Jurisdiction for appellate review of state courtjudgments lies
exclusively w ith superiorstate courtsand,ultim ately,with the U nited States Suprem e Court. ld.;

28U.S.C.j1257.
       Finally,Ealycites18U.S.C.j8484q)and Cherrixv.Braxton,13lF.Supp.2d756(E.D.
Va.2001),assupportforhismotionforretesting ofevidence.The Cherrixdecision,however,
concerned a form er statutory provision applicable only to habeas corpus actions challenging a

defendant'sconviction forcapitalmurder. See 21U.S.C.j 848(q)(repealed). Accordingly,
neitherj848(q)northeCherrixdecisionofferEalyagroundforreliefunderj2254.




                                                   9
                                       W .

      Forthestatedre%ons,thecourtconcludestbntEaly'sj2254petitionmustbesllmmarily
dismissed as tmtlmely ftled and/or as raising clnlmK not cognizable tmder j2254. An
appkopriateorderwlllenterthisday.

      The Clerk is direded to send copies of this memorl dum ophioh and accompanying
orderto Ealy.
      ENIYR:This n< dayofDecember, 2018.




                                             SeniorUnited StatesDisG ctJudge




                                             10
